                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF ALABAMA


In Re:                                                          Case Number: 17-02803-HAC-13
Lola F. Hollis

       Debtor(s)


                                ORDER TO INCREASE PLAN PAYMENTS


    This matter is before the Court on Trustee's Motion to Increase Plan Payments. Notice of the motion

was given and no objections have been filed. It appears to the Court that Debtor(s) plan payments should be

increased.

    It is ORDERED that the amount of the payments to be made by the Debtor(s) to the Chapter 13 Trustee are

increased from $297.00 per month to $313.00 per month.




DATED: May 09, 2019


                                                        /s/ HENRY A. CALLAWAY

                                                        CHIEF U.S. BANKRUPTCY JUDGE

ORDER PREPARED BY:
Chapter 13 Trustee's Office




    Case 17-02803             Doc 46   Filed 05/09/19 Entered 05/09/19 12:58:12         Desc Main
                                         Document     Page 1 of 1
